723 N.W.2d 870 (2006)
Gary L. BUSH, Sr., as Guardian of Gary E. Bush, a Protected Person, Plaintiff-Appellee,
v.
SPECTRUM HEALTH BUTTERWORTH CAMPUS, Defendant-Appellant, and
Behrooz-Bruce Shabahang, M.D., John Charles Heiser, M.D., West Michigan Cardiovascular Surgeons, George T. Sugiyama, M.D., Mashraf Mansour, M.D., Vascular Associates, P.C., Defendants-Appellees.
Docket No. 132077. COA No. 270897.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 4, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.